PER CURIAM.
Appellant, plaintiff in the trial court, suffered an adverse jury verdict in a “slip and fall” negligence action. He pursued this appeal and has preserved three points for review, all relating to the failure of the trial judge to give certain jury instructions.
The only portion of the trial transcript brought to this court is the charge conference and the charge as given by the trial court. The trial judge gave the standard jury instructions applicable to the cause, but declined to give three specific instructions requested by the plaintiff because he said they were inappropriate under the evidence, as received. The appellant having declined to bring the trial testimony before this court for review, we are unable to determine the propriety of the trial court’s refusal to give the specific requests.
Therefore, we affirm the action of the trial judge, because the record is insufficient to determine whether or not he committed error in declining to give the complained of instructons. Crosby v. Stubblebine, Fla.App.1962, 142 So.2d 358; Clark v. Gray, Fla.App.1962, 143 So.2d 504; Direct Transport Company of Florida v. Rakaskas, Fla.App.1964, 167 So.2d 623; Speight v. Dulimba, Fla.App.1968, 208 So.2d 833.
Affirmed.